Case 2:20-cv-03422-DSF-KES Document 27 Filed 12/01/20 Page 1 of 1 Page ID #:359



  1
  2
  3                                                                  JS-6
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    EDGAR SANTANA,                           Case No. 2:20-cv-03422 DSF (KES)
 12                        Petitioner,
 13          v.                                            JUDGMENT
 14    KELLY SANTORO, Warden,
 15                        Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Report and Recommendation of
 19   United States Magistrate Judge,
 20         IT IS ADJUDGED that the Petition is dismissed and this action is dismissed
 21   without prejudice.
 22
 23    DATED: December 1, 2020
 24                                        Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
